

116 HRES 1225 IH: Celebrating the National Urban League on its 110th year of service to the United States.
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1225IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Ms. Bass (for herself, Ms. Norton, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Hastings, Ms. Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee of California, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Cleaver, Mr. Green of Texas, Ms. Moore, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Mr. Richmond, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Ms. Adams, Mrs. Lawrence, Ms. Plaskett, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mr. Brown of Maryland, Mrs. Demings, Mr. Lawson of Florida, Mr. McEachin, Mr. Horsford, Mr. Neguse, Ms. Omar, Ms. Pressley, Mr. Mfume, Ms. Castor of Florida, and Ms. Waters) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCelebrating the National Urban League on its 110th year of service to the United States.Whereas the National Urban League, founded in 1910, is a nonpartisan, historic social service and civil rights organization based in New York City dedicated to economic empowerment, equality, and social justice for African Americans and other historically underserved groups;Whereas the National Urban League was founded as a multiracial, diverse grassroots campaign by Mrs. Ruth Standish Baldwin and Dr. George Edmund Haynes;Whereas eight leaders have been at the helm of the National Urban League during its 110-year history, including—(1)George Edmund Haynes (1910–1918);(2)Eugene Kinckle Jones (1918–1941);(3)Lester B. Granger (1941–1961);(4)Whitney M. Young, Jr. (1961–1971);(5)Vernon E. Jordan, Jr. (1971–1981);(6)John E. Jacob (1982–1994);(7)Hugh B. Price (1994–2003); and(8)Marc H. Morial (2003–Present);Whereas these eight leaders were strengthened by an interracial Board of Trustees comprised of key figures from American businesses and labor unions as well as community organizations and religious and academic institutions;Whereas the National Urban League is the oldest and largest community-based organization of its kind in the Nation, providing direct services in the areas of education, health care, housing, jobs, and justice that improve the lives of more than two million people nationwide;Whereas the employees of the National Urban League’s headquarters in New York City and its Washington Bureau in Washington, DC, spearhead the efforts of its local affiliates through the development of signature programs, public policy research, and advocacy;Whereas on its 110th anniversary, the National Urban League can look back with great pride on its extraordinary accomplishments;Whereas the National Urban League’s research arm was established in 1921 by renowned researcher Dr. Charles S. Johnson and has released numerous publications including Opportunity: Journal of Negro Life (1923–1949), State of Black America (1976–present), and other pertinent studies documenting and elevating social consciousness;Whereas in 1962, the Washington Bureau was established and serves as its research, policy, and advocacy arm giving voice to the voiceless on issues before Congress and the Administration;Whereas in the 1960s, the League became a major force in the civil rights arena, working closely with A. Phillip Randolph, Dr. Martin Luther King, Jr., as well as many other exceptional leaders to advance civil rights, voting rights, and fair housing legislation;Whereas throughout the 1960s, the League saw tremendous growth in its partnership with the Federal Government addressing race relations and delivering aid to urban areas, as well as making improvements in housing, education, health, and minority-owned businesses;Whereas in 1964, the League through its affiliate network helped register more than half a million Black voters;Whereas in 1972, the Citizenship Education department was established offering local citizenship education programs, voter registration and get out the vote campaigns, and the Power of the Ballot was published, and 75,000 new Black voters were registered as part of a 17-city drive;Whereas in 2020, efforts to register Black voters, get out the vote, and challenge voter suppression have intensified;Whereas the League’s 90 local affiliates and 11,000 volunteers located in 36 States and the District of Columbia provide services across 300 communities;Whereas the League’s signature programs are evidence-based, data-informed and scalable, and they demonstrably enhance the economic and educational status of communities served;Whereas since 2004, through the League’s Entrepreneurship and Business Services division, the Entrepreneurship Center Program has served approximately 185,000 minority-owned businesses helping them to secure over $1,000,000,000 in financing, bonding capacity, and contracting opportunities, and created or saved over 170,000 full and part-time jobs;Whereas since 2008—(1)over 315,000 people have received assistance through the League’s Housing and Community Development division Comprehensive Housing Counseling and Financial Empowerment programs;(2) the League’s foreclosure prevention initiative, Restore Our Homes, has helped more than 25,000 people avoid foreclosure; and(3) the League’s Home Purchase program has assisted 7,200 people become first-time homeowners;Whereas since 2008, the League’s Education and Youth Development division’s signature program, Project Ready, has helped 18,000 students (grades 8–12) progress academically, benefit from cultural enrichment opportunities, and develop important skills, attitudes, and aptitudes that position them for success during and after high school;Whereas since 2010, the Equity and Excellence Project has enabled the affiliates to expand their education advocacy and engagement work in cities and States across the country;Whereas in 2013, the League’s Workforce Development Division Rebuild America Initiative, has helped over 250,000 unemployed and underemployed, including young adults, reentry adults, and mature workers to secure full-time employment or career advancement opportunities;Whereas the League has been a national leader in the fight against unfair laws, economic inequality, inequity, and systemic racism, and is dedicated to eradicating these social and economic injustices through the development of programs, authoritative public policy research, and advocacy for policies and services that close equality and equity gaps;Whereas through its Equitable Justice and Democracy work, the League is advocating for justice and fairness for all through police reform, the removal of unjust systemic barriers in the Nation’s criminal justice system, the protection of voting rights, and the preservation of freedoms to fully participate in our Nation’s democracy and civic processes;Whereas through its 110 years of service, the National Urban League has been pivotal in improving the lives of millions of African Americans and other underserved communities in combating poverty, achieving civil rights, and gaining economic prosperity; andWhereas the National Urban League remains an essential organization today: Now, therefore, be itThat the House of Representatives—(1)congratulates the National Urban League on its 110 years of service empowering African Americans and other underserved communities while helping foster a more just, equitable, and inclusive Nation;(2)expresses its deep gratitude for the hardworking and dedicated men and women of the National Urban League, Urban League Affiliates, and its auxiliaries, who, for over 110 years have challenged unjust systems and broken down economic and social barriers; and(3)commends the League’s ongoing and tireless efforts to continue addressing systemic racism and economic inequality, and fighting for the rights of all Americans to live with freedom, dignity, and prosperity.